REASONS FOR ALLOWANCE
1.	Claims 1, 2, 4-12 and 14-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the closest prior art of record.
	Newton et al. (United States Patent Application Publication No. US 2014/0172944 A1), hereinafter “Newton” discloses a computer-implemented method including receiving, at a service running on hardware, invalidation information relating to one or more resources and determining whether the invalidation information relates to any resources currently stored on the service.  Based on the determining, when the invalidation information relates to at least one resource not currently cached on the service, the method includes maintaining on the service at least some of the invalidation information and using the maintained invalidation information on the service to prevent subsequent use of a version of at least one resource not currently stored on the service (See Newton, Abstract).	More particularly, with reference to the flowchart of FIG. 24F, Newton discloses when a running service is to be halted (e.g., “Halt Running Service” shown at 2426 in FIG. 24A), then the system should determine (at 2430 of FIG. 24F) whether the service should stop immediately (a hard stop) or whether it can wind down.  If the service Newton teaches that the service is to then be terminated (at 2432).  On the other hand, if the service should first wind down (as determined at 2430), then the service winds down its activities (at 2434) before terminating (at 2432).  Newton further teaches that winding down a service (at 2434) is service dependent and may include stopping acceptance of requests (at 2436) (See Newton, FIGS. 24A and 24F, paragraphs [1548]-[1550]).
	van der Linden et al. (United States Patent Application Publication No. US 2011/0022812 A1), hereinafter “van der Linden” discloses methods and systems for establishing a cloud bridge between two virtual storage resources and for transmitting data from one first virtual storage resource to the other virtual storage resource.  The system can include a first virtual storage resource or cloud, and a storage delivery management service that executes on a computer and within the first virtual storage resource.  The storage delivery management service can receive user credentials of a user that identify a storage adapter.  Upon receiving the user credentials, the storage delivery management service can invoke the storage adapter which executes an interface that identifies a second virtual storage resource and includes an interface translation file.  The storage delivery management service accesses the second virtual storage resource and establishes a cloud bridge with the second virtual storage resource using information obtained from the second virtual storage resource and information translated by the storage adapter using the interface translation file (See van der Linden, Abstract).	In particular, van der Linden discloses and contemplates several different van der Linden discloses that a user provides a power management schedule 1212 to the storage device 1290 (See FIG. 12) via an interface 1224 provided by the power management console 1222.  In another embodiment, the interface 1224 may receive a power management schedule 1212 from a user via a file.  In yet another embodiment the interface 1224 may provide any form or type of information to help a user generate a power management schedule 1212.  In another embodiment, the provided interface 1224 may provide a representation of the plurality of servers 106 in the server farm 38, the server groups, the plurality of user sessions and their associated session types, and the monitored level of load and power of a server 106 or the server farm 38.  In still another embodiment, the provided interface 1224 may provide color coding and other visual aids to the representation, e.g., to highlight an instance of server 106 loaded above a predetermined level of load or service level.  In yet another embodiment, a hierarchical or structured representation of the server farm 38, server groups, and individual servers 106 may be provided as nodes in a GUI that can be collapsed or expanded via mouse or keyboard operations, for example.  The nodes may alternatively be expanded to reveal additional hierarchy and/or information, or collapsed to hide some hierarchy and/or information.  In one embodiment, the power management controller 1206 receives status information associated with a server 106 from a power management agent 1220 in addition to load information.  In another embodiment, the power management controller 1206 uses the status information to determine service limits on the server 106.  For example, van der Linden teaches that a service limit may include a van der Linden teaches that the power management controller 1206 can instruct the operating system of a server 106, via a power management agent 1220, to direct the server 106 go into any power mode, and may make use of facilities such as Wake On LAN (WOL) to direct the server 106 to come out of a low power state (See van der Linden, FIG. 12, paragraphs [0475]-[0476] and [0484]-[0485]).

	Dependent claims 2, 4-10, 12, 14-18 and 20 further limit the allowed independent claims 1, 11 and 19; therefore, they are also allowed.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441